EXHIBIT 10.1




AGREEMENT TO CONVERT DEBT




DATE: September 30, 2012




TO: Richard Smyth




FROM: Gerald F. Sullivan, Chairman, Sibling Group Holdings, Inc.




RE: Conversion of Debt




This memo shall serve to record the agreement by Richard Smyth to convert the
existing debt at September 30, 2012 to common stock in SIBE at $2.00 per share.
The outstanding amount as of that date that shall be converted is $136,328, and
in consideration of the conversion of the debt 68,500 shares of common stock
shall be issued. Richard Smyth may issue the shares to third parties and will
notify the transfer agent of the issuance information at the time of issuance.













Thank you for your assistance.




Signed:




[sibe_ex10z1002.gif] [sibe_ex10z1002.gif]

Gerald F. Sullivan

Chairman










[sibe_ex10z1004.gif] [sibe_ex10z1004.gif]




























Meshugeneh - settle payable

188,500

Richard P. Smyth - settle payable

68,500









